870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome H. HINTON, Plaintiff-Appellant,v.Alexander HARVEY, II, Frederic N. Smalkin, Joseph H. Howard,John R. Hargrove, Defendants-Appellees.
No. 88-7837.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1989.Decided March 1, 1989.

D.Md.
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (C/A No. 88-2893-PN).
Jerome H. Hinton, appellant pro se.
Before SPROUSE, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Jerome H. Hinton appeals from the district court's order denying his motion for reconsideration of the denial of relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hinton v. Harvey, C/A No. 88-2893-PN (D.Md. Nov. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although Hinton brings his action pursuant to various civil rights statutes because the action is against federal defendants, it would have to be brought pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)